EXHIBIT 21 R.R. Donnelley & Sons Company Subsidiaries as of 2/24/2016 Entity Name Domestic Jurisdiction 77 Cap General Partner, Inc. Delaware 77 Capital Partners II., L.P. Delaware AGS Custom Graphics, Inc. Maryland American Lithographers, Inc. California American Pad & Paper LLC Delaware American Pad and Paper de Mexico S. de R.L. de C.V. Mexico Asia Printers Group Limited Cayman Islands Austin Printing Company Georgia Automated Graphic Systems, LLC Maryland Banta Corporation Wisconsin Banta Europe B.V. Netherlands Banta Global Turnkey (Shenzhen) Co., Ltd. China Banta Global Turnkey (Singapore) PTE LTD Singapore Banta Global Turnkey LLC Texas Banta Global Turnkey Ltd. Ireland Banta Global Turnkey, Ltd. West Lothian Banta Global Turnkey, s.r.o. Czech Republic Beijing Donnelley Printing Co., Ltd. Beijing bigINK Mailing & Fulfillment Company Kansas Bowne International Ltd. England and Wales Bowne International, L.L.C. Delaware Bridgetown Printing Co. Oregon Cardinal Brands Fabricacion S. de R.L. de C.V. Mexico Cardinal Brands Holding LLC Delaware CDS Publications, Inc. Oregon CGX Yamagata Japan GK Japan Chas. P. Young Company Texas Clear Visions, Inc. Texas Columbia Color, Inc. California Consolidated Carqueville Printing Company Illinois Consolidated Global Group, Inc. Texas Consolidated Graphics B.V. Netherlands Page 1 of 7 Entity Name Domestic Jurisdiction Consolidated Graphics de Mexico S. de R.L. de CV Mexico Consolidated Graphics International, Inc. Delaware Consolidated Graphics Print Management Group, Inc. Delaware Consolidated Graphics Properties II, Inc. Texas Consolidated Graphics Services, Inc. Delaware Consolidated Graphics Technology Services and Solutions, Inc. Texas Consolidated Graphics, Inc. Texas Copy-Mor, Inc. Illinois Courier Companies, Inc. Massachusetts Courier International Holdings, LLC Delaware Courier Kendallville, Inc. Indiana Courier New Media, Inc. Massachusetts Courier Printing Company Tennessee Courier Properties, Inc. Massachusetts Courier Publishing, Inc. Massachusetts Courier Technologia em Servicos Graficos Ltda Brazil CP Solutions, Inc. Oklahoma Critical Mail Continuity Services Limited England and Wales Data Entry Holdings Limited Channel Islands Data Entry International Limited Cyprus DDM-Digital Imaging, Data Processing and Mailing Services, L.C. Florida DEI Group Limited England and Wales Devonshire Appointments Limited England and Wales Devonshire GmbH Germany Devonshire Recruitment Group Limited England and Wales Devonshire Sp. z o.o Poland Digital Page Grafica e Editora S.A. Brazil Direct Color, Inc. California Dongguan Donnelley Printing Co., Ltd. China Donnelley Cochrane Grafica Editora Do Brasil Ltda. Brazil Dover Publications, Inc. New York Eagle Press, Inc. California e-doc Group Pension Scheme Trustee Limited England and Wales edotech Trustee Company Limited England and Wales EGT Printing Solutions, LLC Michigan Electric City Printing Company South Carolina Page 2 of 7 Entity Name Domestic Jurisdiction Emerald City Graphics, Inc. Washington Fittje Bros. Printing Co. Colorado Frederic Printing Company Colorado Garner Printing Company Iowa Gilliland Printing, Inc. Kansas Graphic Technology of Maryland, Inc. Maryland Graphics Group, Inc., The Texas GSL Fine Lithographers California Gulf Printing Company Texas H&N Printing & Graphics, Inc. Maryland Hennegan Company, The Kentucky Hickory Printing Solutions, LLC North Carolina Impresora Donneco Internacional, S. de R.L. de C.V. Mexico Ironwood Lithographers, Inc. Arizona Jackson Group LLC, The Indiana Jarvis Press, Inc., The Texas Kelmscott Communications LLC Delaware Keys Printing Company South Carolina King Yip (Dongguan) Printing & Packaging Factory Ltd. China LibreDigital, Inc. Delaware Lincoln Printing Corporation Indiana LLC "R.R. Donnelley" Moscow Maxwell Graphic Arts, Inc. New Jersey McKay Press, Inc., The Michigan Mercury Printing Company, LLC Tennessee Metropolitan Printing Services, LLC Indiana Moore (St.Lucia) Ltd St. Lucia Moore Canada Corporation Nova Scotia Moore International B.V. Netherlands Moore Paragon (Caribbean) Limited Barbados Moore Response Marketing BVBA Belgium Moore Response Marketing GmbH Germany Moore Trinidad Ltd Trinidad Moore-Langen Printing Company, Inc. Indiana Mount Vernon Printing Company Maryland National Publishing Company Pennsylvania Page 3 of 7 Entity Name Domestic Jurisdiction Nies/Artcraft, Inc. Missouri OfficeTiger BV Netherlands OfficeTiger Holdings Inc. Delaware OfficeTiger LLC Delaware PBM Graphics, Inc. North Carolina PCA, LLC Maryland Piccari Press, Inc. Pennsylvania Precision Litho, Inc. California Pride Printers, Inc. Massachusetts Printing Control Services Incorporated Washington Printing, Inc. Kansas R R Donnelley Outsource (Private) Limited Sri Lanka R. R. Donnelley (Europe) LLC Delaware R. R. Donnelley (Santiago) Holdings LLC Delaware R. R. Donnelley (U.K.) Limited England and Wales R. R. Donnelley Business Communication Services Limited England and Wales R. R. Donnelley Chile Limitada Chile R. R. Donnelley de Costa Rica, S.A. Costa Rica R. R. Donnelley de El Salvador, S.A. de C.V. El Salvador R. R. Donnelley de Guatemala, S.A. Guatemala R. R. Donnelley de Honduras, S.A. de C.V. Honduras R. R. Donnelley de Mexico S. de R.L. de C.V. Mexico R. R. Donnelley Deutschland GmbH Frankfurt/Main R. R. Donnelley Document Solutions (Germany) GmbH Germany R. R. Donnelley Document Solutions (Ireland) Limited Ireland R. R. Donnelley Document Solutions Sp. z.o.o. Poland R. R. Donnelley Europe B.V. Netherlands R. R. Donnelley Europe Sp. z o.o Poland R. R. Donnelley Global, Inc Delaware R. R. Donnelley Holdings C.V. Netherlands R. R. Donnelley Holdings Mexico, S. de R.L. de C.V. Mexico R. R. Donnelley Hungary Printing and Trading Limited Liability Company Hungary R. R. Donnelley Latin America L.L.C. Delaware R. R. Donnelley Luxembourg SARL Luxembourg R. R. Donnelley Netherlands B.V. Netherlands R. R. Donnelley Printing (France) SARL France Page 4 of 7 Entity Name Domestic Jurisdiction R. R. Donnelley Printing Company Delaware R. R. Donnelley Publishing India Private Limited India R. R. Donnelley Roman Financial Limited Hong Kong R.R. Donnelley (U.K.) Directory Limited England and Wales R.R. Donnelley de Puerto Rico, Corp. Puerto Rico R.R. Donnelley Holdings B.V. Netherlands R.R. Donnelley Limited England and Wales R.R. Donnelley Operaciones, S. de R.L. de C.V. Mexico Raven Ventures LLC Massachusetts Research & Education Association, Inc. Delaware Roman Financial Press (Holdings) Limited British Virgin Islands RR Donnelley (Australia) Pty Limited Victoria RR Donnelley (Chengdu) Printing Co., Ltd. Chengdu RR Donnelley (China) Holding Co., Ltd. China RR Donnelley (Mauritius) Holdings Ltd Mauritius RR Donnelley (Shanghai) Commercial Co., Ltd. China RR Donnelley (Shanghai) Information Technology Co., Ltd. Shanghai RR Donnelley Alabuga LLC Republic of Tatarstan RR Donnelley Asia Printing Solutions Limited Hong Kong RR Donnelley Asia Printing Solutions Limited Taiwan Branch China RR Donnelley Belgium BVBA Belgium RR Donnelley Communication Solutions (France) SAS France RR Donnelley Document Solutions (Netherlands) B.V. Netherlands RR Donnelley Document Solutions SAS France RR Donnelley Editora e Grafica Ltda. Brazil RR Donnelley Electronics (Suzhou) Co., Ltd. Jiangsu Province RR Donnelley Electronics (Wuhan) Co., Ltd. China RR Donnelley Financial Comunicaçao Corporativa Ltda. Brazil RR Donnelley Financial Ireland Limited Ireland RR Donnelley Financial, Inc. Delaware RR Donnelley Global Business Process Outsourcing Limited England and Wales RR Donnelley Global Document Solutions Group Limited England and Wales RR Donnelley Global Turnkey Solutions (Kunshan) Co., Ltd. China RR Donnelley Global Turnkey Solutions Limited Ireland RR Donnelley Global Turnkey Solutions Mexico, S. de R.L. de C.V. Mexico RR Donnelley Holdings Japan GK Japan Page 5 of 7 Entity Name Domestic Jurisdiction RR Donnelley Holdings Venezuela, S.A. Venezuela RR Donnelley India Outsource Private Limited Chennai RR Donnelley International de Mexico, S.A. de C.V. Mexico RR Donnelley Italy S.r.l. Italy RR Donnelley Japan, Inc. Tokyo RR Donnelley Korea Electronic Solution LLC Korea RR Donnelley Logistics Services Worldwide, Inc. Delaware RR Donnelley Philippines Inc. Philippines RR Donnelley Prague s.r.o Czech Republic RR Donnelley Singapore Pte Ltd. Singapore RR Donnelley Spain, S.L. Spain RRD BPO Holdings Limited England and Wales RRD Canada Financial Company Nova Scotia RRD Dutch Holdco, Inc. Delaware RRD Financial of New York City, L.L.C. New York RRD GDS Holdings (Europe) Limited (In Liquidation) England and Wales RRD GDS Limited England and Wales RRD Holdings C.V. Netherlands RRD Netherlands LLC Delaware RRD Pendaflex de Mexico, S. de R.L. de C.V. Mexico RRD Pendaflex de Reynosa, S. de R.L. de C.V. Mexico RRD Secaucus Financial, Inc. New York RRD SSC Europe BVBA Belgium RRD Starachowice sp. z o.o. Poland Rush Press, Inc. California S & S Graphics, LLC Maryland Shanghai Donnelley PreMedia Technology Co., Ltd. Shanghai Shenzhen Donnelley Printing Co., Ltd. China Sierra Industrial S. de R.L. de C.V. Mexico South China Printing (Holdings) Ltd. Cayman Islands South China Printing Company Limited Hong Kong Spangler Graphics Property, LLC Kansas Spangler Graphics, LLC Kansas StorterChilds Printing Co., Inc. Florida Superior Colour Graphics, Inc. Michigan Tewell Warren Printing Company Colorado Page 6 of 7 Entity Name Domestic Jurisdiction Theo. Davis Sons, Incorporated North Carolina Thousand Oaks Printing & Specialties, Inc. California TOPS SLT Newco LLC Delaware Tucker Printers, Inc. Texas Valcour Printing, Inc. Missouri Veritas Document Solutions, LLC Delaware Walnut Circle Press, Inc. North Carolina Watermark Press, Ltd. California Wentworth Corporation South Carolina Westland Printers, Inc. Maryland Wetzel Brothers, LLC Wisconsin Woodridge Press, Inc. California work-bench co-op LLC Delaware work-bench ventures I, LLC Delaware Page 7 of 7
